UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K TANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number000-50227 PDC 2002-B Limited Partnership (Exact name of registrant as specified in its charter) West Virginia 38-3648762 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1775 Sherman Street, Suite 3000, Denver, Colorado80203 (Address of principal executive offices)(zip code) Registrant's telephone number, including area code(303) 860-5800 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Limited Partnership Interests Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No T Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes ¨No T Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No T State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter. There is no trading market in the Partnership’s securities.Therefore, there is no aggregate market value. As of December 31, 2010, the Partnership had 559.02 units of limited partnership interest and no units of additional general partnership interest outstanding. PDC 2002-B LIMITED PARTNERSHIP INDEX TO REPORT ON FORM 10-K Page PART I Explanatory Note to This Comprehensive Annual Report 1 Special Note Regarding Forward Looking Statements 8 Item 1 Business 9 Item 1A Risk Factors 23 Item 1B Unresolved Staff Comments 31 Item 2 Properties 32 Item 3 Legal Proceedings 33 Item 4 [Removedand Reserved] 33 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 34 Item 6 Selected Financial Data 36 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 7A Quantitative and Qualitative Disclosures About Market Risk 52 Item 8 Financial Statements and Supplementary Data 56 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 56 Item 9A Controls and Procedures 58 Item 9B Other Information 62 PART III Item 10 Directors, Executive Officers and Corporate Governance 63 Item 11 Executive Compensation 67 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 67 Item 13 Certain Relationships and Related Transactions, and Director Independence 68 Item 14 Principal Accountant Fees and Services 69 PART IV Item 15 Exhibits and Financial Statement Schedules 70 Signatures 73 Financial Statements F-1 Index PART I Explanatory Note to Comprehensive Annual Report PDC 2002-B Limited Partnership, which was funded and commenced operations on September 9, 2002, filed an Annual Report on Form 10-K/A No. 2 for the period from September 9, 2002 (date of inception) to December 31, 2002 and Annual Reports on Form 10-K for the twelve month periods ended December 31, 2003 and December 31, 2004 on July 23, 2003, March 26, 2004 and April 15, 2005, respectively.In addition, the Partnership filed a Quarterly Report on Form 10-Q/A for the quarter ended March 31, 2005 and Quarterly Report on Form 10-Q for the quarter ended June 30, 2005 on August 17, 2005 and July 22, 2005, respectively.Petroleum Development Corporation (hereafter the “Managing General Partner” or “PDC”), which conducts business under the name PDC Energy, is the Managing General Partner of the Partnership. In connection with preparation of the Partnership’s financial statements for the quarter ended September 30, 2005, the Managing General Partner undertook a review of its accounting for derivatives, asset retirement obligations and certain aspects of its accounting for natural gas and oil properties.As a result of PDC’s review, on November 11, 2005, the Managing General Partner and the Managing General Partner’s Audit Committee concluded, that because of errors identified in those financial statements, all of the Partnership’s previously issued financial statements should be restated and therefore should no longer be relied on.Additionally, in the course of preparing its financial statements for the year ended December 31, 2006, PDC identified additional accounting errors in its previously issued financial statements.As a result, PDC undertook an evaluation to determine whether previously issued financial statements for various limited partnerships, including the Partnership, which are subject to Securities and Exchange Commission (“SEC”) periodic reporting requirements, also contained material errors that required restatement.Until the evaluation was completed, the Partnership suspended periodic filings.Upon completion of the evaluation, the Managing General Partner and the Managing General Partner’s Audit Committee confirmed that the Partnership’s previously issued financial statements required restatement since the identified errors were deemed material to those financial statements. This comprehensive annual report on Form 10-K includes financial statements for the years ended December 31, 2007, 2006 and 2005 and is the first periodic report the Partnership has filed with the SEC since identification of the accounting errors.The financial information presented in this Annual Report on Form 10-K includes audited financial statements for each of the years ended December 31, 2007, 2006 and 2005, as well as unaudited interim condensed financial information for each quarter in 2007, 2006 and 2005.For additional information concerning the Partnership’s delinquent filings with the SEC, see Item 1A, Risk Factors – The Managing General Partner, with respect to its own corporate interests, the Partnership and various other limited partnerships sponsored by the Managing General Partner, have been delinquent in filing periodic reports with the SEC.Consequently, Investor Partners are unable to review the delinquent partnerships’ respective financial statements as a source of information for evaluating their investment in the Partnership and Item 9, Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. - 1 - Index Cumulative Adjustment to Partnership Equity at December 31, 2004 Since the unrecorded errors were deemed to be material to the previously issued financial statements for the period from September 9, 2002 (date of inception) to December 31, 2004 and these financial statements have not been presented herein, the Partnership effected the restatement by recording a cumulative effect adjustment to Partners’ equity at January 1, 2005 to correct prior period errors in the accounting for the following items: Errors Partners’ equity increase (decrease) Accounts receivable from oil and gas sales $ Due from Managing General Partner – other, net Accumulated depreciation, depletion and amortization Accounts payable and accrued expenses Due to Managing General Partner – derivatives Asset retirement obligations Decrease to Partners’ equity as of January 1, 2005 ) Partners’ equity, as previously reported Partners’ equity, as restated $ Decrease to Partners’ equity per Investor Partner unit,as of January 1, 2005 for 559.02 units outstanding $ ) Additionally, the following error did not impact Partner's equity as of January 1, 2005: Accumulated other comprehensive income $ The accounts receivable error of $98,751 related to an adjustment to record actual for previously estimated natural gas and oil sales revenue of $131,888 offset by the reclassification of unrealized derivative gains of $33,137 to Due to Managing General Partner – derivatives at December 31, 2004. The Due to Managing General Partner – other, net error of $72,239 related to the correction of over withheld production taxes of $213,077 recorded to natural gas and oil production costs together with $7,323 of accrued interest income thereon offset by the accrual of natural gas and oil production costs of $148,161 at December 31, 2004. The accumulated depreciation, depletion and amortization (DD&A) error resulted in an increase in DD&A expense of $664,998 related to the Partnership’s wells being erroneously assigned to one combined field instead of two separate fields. The accounts payable and accrued expenses error of $81,347 is related to the reclassification of unrealized losses from accounts payable and accrued expenses to Due to Managing General Partner – Derivatives at December 31, 2004. The Due to Managing General Partner – derivatives, error of $81,783 is related to a reclassification of $33,137 from accounts receivable and $81,347 from accounts payable to Due from Managing General Partner – derivatives, and recording realized derivative losses of $33,573 at December 31, 2004. The asset retirement obligations error of $52,864 related to the Partnership’s use of an incorrect starting date for accretion resulting in an understatement of accretion asset retirement obligations of $6,459 and by the understatement of the cost of natural gas and oil properties of $46,405 at December 31, 2004. - 2 - Index The accumulated other comprehensive income error of $48,210 at December 31, 2004 related to the Partnership’s erroneous recording of unrealized losses on derivatives in accordance with hedge accounting as a component of Accumulated Other Comprehensive Income (AOCI).The Partnership determined that its derivatives did not qualify for hedge accounting and unrealized gains or losses should be recognized in the Statement of Operations at December 31, 2004.Upon restatement of the balance sheet at December 31, 2004, AOCI is eliminated and changes in fair value of open derivative positions are recorded in retained earnings. There was no impact on total net cash provided by operating activities related to the cumulative effect adjustment to Partners’ equity at January 1, 2005 to correct prior period errors. - 3 - Index Restatement of Unaudited Interim Condensed Financial Statements for the Three Months Ended March 31, 2005 Additionally, this comprehensive Annual Report includes the restatement of the Partnership's unaudited interim condensed financial statements for the three month period ended March 31, 2005, which have been restated to properly reflect the understatement of natural gas and oil sales, the over-withholding of production taxes from revenue distributions made to the limited partners of the Partnership, the correction of DD&A, the correction of accretion of asset retirement obligations, the correction of accounts payable and accounting for the Partnership's derivatives. The following table reflects the effects of the restatements on the Condensed Balance Sheet as of March 31, 2005 and the Condensed Statements of Operations for the three month period ended March 31, 2005: Quarter ended March31, 2005 Amount as Previously Reported Unrealized Derivatives Gain (Loss), Net (1) Oil & gas Sales (2) Production and Operating Costs (3) Depreciation, Depletion & Amortization (4) Asset Retirement Obligations (5) Reclassification (6) December31, 2004 Restatement of Partners' Equity Restated Balance Statement of Operations Oil and gas sales $ $ $ ) $
